DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 and 7-10 is/are rejected under 35 U.S.C. 102(a (1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uzio (US6498280).
Uzio teaches a dehydrogenation catalyst composite comprising a support, at least one metal preferably selected from noble metals from groups 8, 9 or 10 and preferably platinum; at least one group 14 metal is selected from tin, germanium and lead, preferably tin; at least one alkali or alkaline-earth metal (col. 4 lines 7-36, claim 1, 6).   Uzio also specifically discloses the catalyst comprising delta alumina as support and Pt, tin and lithium (example 1-4). 
Regarding claim 1, Uzio does not expressly teach the alumina support having an X-ray diffraction pattern comprising at least three 2ө diffraction angle peaks between 32.0° and 70.0°, wherein a first 2ө diffraction angle peak is at 32.7°±0.4°, a second 2ө diffraction angle peak is at 50.8°±0.4°, and a third 2ө diffraction angle peak is at 66.7°±0.8°, and wherein the second 2ө diffraction angle peak has an intensity of less than about 0.06 times the intensity of the third 2ө diffraction angle peak or the alumina support being calcined to a temperature of about 800 ºC to about 1000 ºC.
However, Uzio already teaches an identical alumina support comprising delta alumina as that of instant application, therefore, identical X-ray diffraction pattern, i.e. an identical X-ray diffraction pattern having identical peaks and corresponding identical intensities with such peaks as that of instantly claimed is associated or expected. 
As for the claimed “the alumina support being calcined to a temperature of about 800 ºC to about 1000 ºC”, this is a product process limitation (see instant filed specification para. [0033]), such calcining temperature is used to form a delta alumina support.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See § MPEP 2113).  In this case, Uzio already teaches an identical alumina support comprising delta alumina as that of instant application as discussed above.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Regarding claim 2-5,  Uzio already teaches an identical alumina support comprising delta alumina as that of instant application, therefore, identical X-ray diffraction pattern as that of instantly claimed, i.e. an  identical X-ray diffraction pattern having identical highest third 2ө diffraction angle peak, first 2ө diffraction angle being an intensity of 0.3 to 0.7 of the third 2ө diffraction angle peak intensity, having a single peak between the diffraction angles (2ө) of 50°±0.4° to 52°±0.4°, having a peak splitting between the diffraction angles (2ө) of about 43°±0.4° to about 49°±0.4°  as that of instantly claimed is associated or expected. 
Regarding claim 6, Uzio teaches delta aluina having a specific surface area of 130 m2/g (example 1).  Alternatively, Uzio also discloses the catalyst support supports are preferably transition aluminas or silicas with a specific surface area in the range 25 to 300 m2 /g, preferably in the range 80 to 200 m2 /g, wherein such specific surface area overlapping with that of instantly claimed surface area thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding claim 7, Uzio also discloses the noble metal from group 8, 9, 10 elements content in the range 0.01% to 5% by weight with respect to the total catalyst weight, group 14 element content in the range 0.005% to 3% by weight with respect to the total catalyst weight, while the alkali metal content in the range 0.05% to 3% by weight with respect to the total catalyst weight (col. 4 lines 14-37, claim 4).  Uzio also specifically discloses 0.30% or 0.31% by weight of Pt, 0.33% or 0.32% by weight of tin,  0.35% or 0.60%  by weight of lithium (example 1-4). 
Regarding claim 8 and 10, Uzio already teaches such limitation. 
Regarding claim 9, Uzio further discloses the alkali metal selected from lithium, sodium, potassium and cesium, preferably being potassium (col. 4 lines 29-32).   Alternatively, it would have been obvious for one of ordinary skill in the art “obvious to try” potassium for providing needed alkali metal element to the catalyst composition because choosing potassium from a finite number of identified, predictable solutions (i.e. from lithium, sodium, potassium and cesium) with a reasonable expectation of success (see MPEP 2143 KSR). 
Claim 1-6 and 7-10 are rejected under 35 U.S.C. 103 as obvious over Uzio (US6498280) in view of Liu (CN108855024A) (for applicant’s convenience, Machine translation has been provided hereof for citations).
Regarding claim 1-10, in arguendo about Uzio not expressly teaching alumina support not being calcined at temperature of about 800 ºC to about 1000 ºC, Liu teaches alumina carrier being calcined under 850 to 900 Cº to obtain delta-alumina carrier (para. [0018], [0032], [0033], example 1-3). 
It would have been obvious for one of ordinary skill in the art to adopt calcining temperature of 850 to 900 Cº to obtain delta-alumina carrier as shown by Liu to practice the delta-alumina of Uzio because by doing so can help provide a delta-alumina carrier having fewer surface-active groups and high mechanical strength thus improve the catalytic activity of the unit metal active site as suggested by Liu (para. [0032], [0033]).   Since Liu disclosed alumina carrier being calcined at the same temperature as that of instant application, therefore, it would have been obvious for one of ordinary skill in the art to expect that such same calcining temperature would lead to a same delta alumina as that of instant application, i.e. the delta alumina carrier  having a same  X-ray diffraction pattern comprising at least three 2ө diffraction angle peaks between 32.0° and 70.0°, wherein a first 2ө diffraction angle peak is at 32.7°±0.4°, a second 2ө diffraction angle peak is at 50.8°±0.4°, and a third 2ө diffraction angle peak is at 66.7°±0.8°, and wherein the second 2ө diffraction angle peak has an intensity of less than about 0.06 times the intensity of the third 2ө diffraction angle peak as that of instantly claimed. 
As for the claimed diffraction peak features or diffraction angles in claim 2-5, Uzio already teaches an identical alumina support comprising delta alumina as that of instant application while Liu already teaches alumina carrier being calcined under 850 to 900 Cº to obtain delta-alumina carrier (para. [0018], [0032], [0033], example 1-3).  Since Liu disclosed alumina carrier being calcined at the same temperature as that of instant application, therefore, it would have been obvious for one of ordinary skill in the art to expect that such same calcining temperature would lead to a same delta alumina as that of instant application, i.e. the delta alumina carrier having same  X-ray diffraction pattern as that of instantly claimed, i.e. a same X-ray diffraction pattern having same highest third 2ө diffraction angle peak, first 2ө diffraction angle being an intensity of 0.3 to 0.7 of the third 2ө diffraction angle peak intensity, having a single peak between the diffraction angles (2ө) of 50°±0.4° to 52°±0.4°, having a peak splitting between the diffraction angles (2ө) of about 43°±0.4° to about 49°±0.4°  as those of instantly claimed. 
As for the limitations in claim 6-10, such limitations have been met as discussed above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No.  11000832 alone or in view of Liu (CN108855024A). Although the claims at issue are not identical, they are not patentably distinct from each other because  US’832 teaches a catalytic composite comprising   transition alumina having  at least two diffraction angle peaks between 32.0and 70.0° 2ө, wherein a first 2ө diffraction angle peak is at 32.7°±0.4°, a second 2ө diffraction angle peak is at 50.8°±0.4°, having uniformly dispersed on transition alumina  at least one platinum group metal, at least one promoter metal selected from the group consisting of tin, germanium, rhenium, gallium, bismuth, lead, indium, cerium, zinc, at least one modifier metal selected from the group consisting of alkali metals, alkaline earth metals and mixtures thereof.   Even though US’832 does not expressly mention delta alumina, however, US’832 already teaches a transition alumina having same or substantially the same X-ray diffraction pattern, therefore, same or substantially the same crystalline format of such alumina being delta formula is expected.  Furthermore, US’832 disclosed transition alumina is same as that of instantly claimed, therefore, other claimed X-ray diffraction pattern, peak intensity ratio, etc.  is not specifically disclosed by US’832  would be expected as well.  Additionally, Liu teaches alumina carrier being calcined at temperature of 850 to 900 Cº to obtain delta-alumina carrier.  It would have been obvious for one of ordinary skill in the art to adopt calcining temperature of 850 to 900 Cº to obtain delta-alumina carrier as shown by Liu to practice the delta-alumina of US’832 because by doing so can help provide a delta-alumina carrier having fewer surface-active groups and high mechanical strength thus improve the catalytic activity of the unit metal active site as suggested by Liu (para. [0032], [0033]).   Since Liu disclosed alumina carrier being calcined at the same temperature as that of instant application, therefore, it would have been obvious for one of ordinary skill in the art to expect that such same calcining temperature would lead to a same delta alumina as that of instant application, i.e. the delta alumina carrier  having a same  X-ray diffraction pattern comprising at least three 2ө diffraction angle peaks between 32.0° and 70.0°, wherein a first 2ө diffraction angle peak is at 32.7°±0.4°, a second 2ө diffraction angle peak is at 50.8°±0.4°, and a third 2ө diffraction angle peak is at 66.7°±0.8°, and wherein the second 2ө diffraction angle peak has an intensity of less than about 0.06 times the intensity of the third 2ө diffraction angle peak as that of instantly claimed. 
Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10737244 alone, or in view of Liu (CN108855024A). Although the claims at issue are not identical, they are not patentably distinct from each other because  US’244 teaches a substantially the same catalyst composite comprising a first component selected from the group consisting of Group VIII noble metals and mixtures thereof, a second component selected from the group consisting of alkali metals or alkaline-earth metals and mixtures thereof, and a third component selected from the group consisting of tin, germanium, lead, indium, gallium, thallium and mixtures thereof; and a support  wherein the support the support is selected from the group consisting of theta-alumina, gamma-alumina, eta-alumina, delta-alumina, and mixtures thereof.   US’244 does not expressly teach the alumina support having an X-ray diffraction pattern comprising at least three 2ө diffraction angle peaks between 32.0° and 70.0°, wherein a first 2ө diffraction angle peak is at 32.7°±0.4°, a second 2ө diffraction angle peak is at 50.8°±0.4°, and a third 2ө diffraction angle peak is at 66.7°±0.8°, and wherein the second 2ө diffraction angle peak has an intensity of less than about 0.06 times the intensity of the third 2ө diffraction angle peak. However, US’244 already teaches an identical alumina support comprising delta alumina as that of instant application, therefore, identical X-ray diffraction pattern, i.e. an identical X-ray diffraction pattern having identical peaks and corresponding identical intensities with such peaks etc.  as that of instantly claimed is expected.  Furthermore, Liu has been described as above.  It would have been obvious for one of ordinary skill in the art to adopt calcining temperature of 850 to 900 Cº to obtain delta-alumina carrier as shown by Liu to practice the delta-alumina of US’244 because by doing so can help provide a delta-alumina carrier having fewer surface-active groups and high mechanical strength thus improve the catalytic activity of the unit metal active site as suggested by Liu (para. [0032], [0033]).   Since Liu disclosed alumina carrier being calcined at the same temperature as that of instant application, therefore, it would have been obvious for one of ordinary skill in the art to expect that such same calcining temperature would lead to a same delta alumina as that of instant application, i.e. the delta alumina carrier  having a same  X-ray diffraction pattern comprising at least three 2ө diffraction angle peaks between 32.0° and 70.0°, wherein a first 2ө diffraction angle peak is at 32.7°±0.4°, a second 2ө diffraction angle peak is at 50.8°±0.4°, and a third 2ө diffraction angle peak is at 66.7°±0.8°, and wherein the second 2ө diffraction angle peak has an intensity of less than about 0.06 times the intensity of the third 2ө diffraction angle peak as that of instantly claimed. 
Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 10646855 alone, or in view of Liu (CN108855024A). Although the claims at issue are not identical, they are not patentably distinct from each other because  US’855 teaches a substantially the same catalyst composite comprising a first component selected from the group consisting of Group VIII noble metals and mixtures thereof, a second component selected from the group consisting of alkali metals or alkaline-earth metals and mixtures thereof, and a third component selected from the group consisting of tin, germanium, lead, indium, gallium, thallium and mixtures thereof; and a support  wherein the support the support is selected from the group consisting of theta-alumina, gamma-alumina, eta-alumina, delta-alumina, and mixtures thereof.   US’855 does not expressly teach the alumina support having an X-ray diffraction pattern comprising at least three 2ө diffraction angle peaks between 32.0° and 70.0°, wherein a first 2ө diffraction angle peak is at 32.7°±0.4°, a second 2ө diffraction angle peak is at 50.8°±0.4°, and a third 2ө diffraction angle peak is at 66.7°±0.8°, and wherein the second 2ө diffraction angle peak has an intensity of less than about 0.06 times the intensity of the third 2ө diffraction angle peak. However, US’855 already teaches an identical alumina support comprising delta alumina as that of instant application, therefore, identical X-ray diffraction pattern, i.e. an identical X-ray diffraction pattern having identical peaks and corresponding identical intensities with such peaks etc.  as that of instantly claimed is expected.  It would have been obvious for one of ordinary skill in the art to adopt calcining temperature of 850 to 900 Cº to obtain delta-alumina carrier as shown by Liu to practice the delta-alumina of US’855 because by doing so can help provide a delta-alumina carrier having fewer surface-active groups and high mechanical strength thus improve the catalytic activity of the unit metal active site as suggested by Liu (para. [0032], [0033]).   Since Liu disclosed alumina carrier being calcined at the same temperature as that of instant application, therefore, it would have been obvious for one of ordinary skill in the art to expect that such same calcining temperature would lead to a same delta alumina as that of instant application, i.e. the delta alumina carrier  having a same  X-ray diffraction pattern comprising at least three 2ө diffraction angle peaks between 32.0° and 70.0°, wherein a first 2ө diffraction angle peak is at 32.7°±0.4°, a second 2ө diffraction angle peak is at 50.8°±0.4°, and a third 2ө diffraction angle peak is at 66.7°±0.8°, and wherein the second 2ө diffraction angle peak has an intensity of less than about 0.06 times the intensity of the third 2ө diffraction angle peak as that of instantly claimed. 
Response to Arguments
Applicant’s arguments filed on 01/26/2022 have been fully considered but are moot in view of the current rejections. 
In response to applicant’s arguments about alumina support being calcined under about 800 ºC to about 1000 ºC, leading to alumina support comprising delta alumina having the claimed XRD peaks and pattern, it is noted that such calcining temperature is used to form alumina support comprising delta alumina crystallite instead of other crystalline structure alumina, such as theta (see filed specification para. [0033]), Uzio already teaches an identical alumina support comprising delta alumina crystallite as that of instant application, therefore, identical X-ray diffraction pattern, i.e. an identical X-ray diffraction pattern having identical peaks and corresponding identical intensities with such peaks as that of instantly claimed is associated or expected. 
As for the claimed “the alumina support being calcined to a temperature of about 800 ºC to about 1000 ºC”, this is a product process limitation (see instant filed specification para. [0033]), such calcining temperature is used to form a delta alumina support.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See § MPEP 2113).  In this case, Uzio already teaches an identical alumina support comprising delta alumina as that of instant application as discussed above.  Similar reasons for sustaining double patenting rejections. 
            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732